Citation Nr: 0324201	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  98-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post 
meniscectomy, right knee, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for spondylolisthesis, 
lumbar spine, status post laminectomy and fusion at L4-5, 
currently evaluated as 40 percent disabling.  

3.  Entitlement to service connection for arthritis, cervical 
spine.  

4.  Entitlement to service connection for a heart disorder.  

5.  Entitlement to service connection for hearing loss, left 
ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to April 
1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims of entitlement to an 
increased rating for his service-connected back disorder, 
evaluated as 40 percent disabling, and his service-connected 
right knee disorder, evaluated as 10 percent disabling.  The 
May 1997 RO rating decision also denied the veteran's claims 
of entitlement to service connection for tinnitus, a heart 
disorder, and arthritis of the cervical spine.  The RO also 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In May 1998 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board notes that, in a subsequent RO rating decision 
dated in August 2002, the RO increased the evaluation of the 
veteran's service-connected knee condition from 10 to 20 
percent disabling.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit available has been awarded.  

The Board further notes that the August 2002 RO rating 
decision granted the veteran's claims of entitlement to 
service connection for degenerative joint disease of the 
right knee, tinnitus, and right ear hearing loss.  The August 
2002 RO rating decision represents a complete grant of the 
benefit sought on appeal (i.e. service connection).  
Therefore, those issues will not be discussed any further in 
this decision.  


FINDINGS OF FACT

1.  The veteran's status post meniscectomy, right knee, is 
manifested by moderate subluxation and pain.

2.  The veteran's spondylolisthesis, lumbar spine, status 
post laminectomy and fusion L4-5, is manifested by no more 
than marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, and narrowing or irregularity of the joint 
space.

3.  The veteran has no current cervical spine condition, 
including arthritis that is due to any incident or event of 
active military service.

4.  The veteran has no current left ear hearing disorder that 
is due to any incident or event of active military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for status post meniscectomy, right knee, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2002).

2.  The schedular criteria for an evaluation in excess of 40 
percent for spondylolisthesis, lumbar spine, status post 
laminectomy and fusion L4-5, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5295 
(2002).

3. The veteran has no current cervical spine disorder, 
including arthritis, that was either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

4.  The veteran has no left ear hearing disorder that was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

We note that the development of medical evidence appears to 
be complete.  By virtue of the supplemental statements of the 
case provided by the RO in April and August 2002 and January 
2003, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim 
and the new VCAA regulations.  More specifically, in an 
evidence development letter dated in March 2003, the veteran 
was advised that the RO would obtain VA treatment records and 
any adequately described private treatment records on his 
behalf, if he so requested.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

II.  Increased Ratings

A.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  The claimant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

B.  Status post meniscectomy, right knee

Service medical records indicate that the veteran suffered 
from torn cartilage of the right knee.  At separation he was 
diagnosed with status post torn medial meniscus, right knee.  
It was noted that the veteran was going to remain in service 
beyond his expected separation date to have his knee 
repaired.  

In a rating decision dated in January 1973 the veteran was 
granted service connection for status post meniscectomy, 
right knee, evaluated as 10 percent disabling.  

The veteran's service-connected right knee condition is 
currently evaluated as 20 percent disabling under to 
38 C.F.R. § 4.73a, Diagnostic Code (DC) 5257.  


Pursuant to DC 5257 (for rating impairment of the knee), 
severe recurrent subluxation or lateral instability is 
evaluated as 30 percent disabling.  Moderate subluxation or 
lateral instability is evaluated as 20 percent disabling, and 
slight subluxation or lateral instability is evaluated as 10 
percent disabling.  

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. §§ 4.2, 4.6.  

The veteran complained of knee pain when he presented for VA 
examination in October 1999.  He had range of motion from 0 
to 100 degrees.  His knee joint was tight and his patella was 
freely movable.  

In July 2002 the veteran presented for another VA joint 
examination, at which time he continued to complain of pain 
and instability.  He also reported popping and that his knee 
"feels loose".  Physical examination revealed range of 
motion from 0 to 130 degrees with pain above 120 degrees.  
The examiner noted moderate effusion.  However, it was noted 
that the veteran had stability at full extension.  

Inasmuch as the October 1999 VA examiner noted that the 
veteran's patella demonstrated some subluxation, the Board 
finds that his service-connected right knee condition 
warrants the currently assigned 20 percent evaluation, and no 
higher, pursuant to the provisions of DC 5257.  A higher 
evaluation of 30 percent is not warranted because although 
the veteran continued to report instability, popping, and 
subluxation during his most recent VA examination such was 
not demonstrated on objective observation.  In fact, the 
examiner specifically noted that the veteran had stability at 
full extension of his knee.  


The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2002).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  

In the present case, the evaluation of the veteran's service-
connected right knee disability is not based upon limitation 
of motion alone.  

The Board has considered the potential applicability of other 
diagnostic codes.  However, the veteran's right knee 
disability does not warrant a higher evaluation under any 
other potentially applicable diagnostic codes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258-5261.  

C.  Status post spondylolisthesis, lumbar spine

Service medical records dated in May 1969 reveal a diagnosis 
of spondylolisthesis at L4-5 (the 4th and 5th lumbar 
vertebrae).  

The veteran's claim of entitlement to service connection for 
a low back condition was initially denied in a RO rating 
decision dated in April 1988.  He timely appealed the RO's 
decision, and in March 1990 the Board granted his claim.  
Accordingly, the RO issued a rating decision in April 1990, 
which assigned an evaluation of 10 percent for the veteran's 
low back disability.  

In a rating decision dated in November 1990 the RO increased 
the evaluation of the veteran's low back disability from 10 
to 40 percent disabling.  The veteran's low back disability 
is currently evaluated as 40 disabling under the provisions 
of 38 C.F.R. § 4.73, DC 5295.  




Pursuant to DC 5295, severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is evaluated as 40 percent disabling.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position is 
evaluated as 20 percent disabling.  A 10 percent evaluation 
is assigned for lumbosacral strain with characteristic pain 
on motion, and lumbosacral strain with slight subjective 
symptoms only is noncompensable.  

Private treatment records submitted by the veteran have 
revealed continued treatment for his low back disability.  He 
has complained of pain and limitation of motion.  He has 
undergone surgeries and injections to help manage his pain.  

The veteran was afforded a VA examination in October 1999.  
At that time he complained of low back pain radiating into 
both buttocks.  The examiner noted that the veteran walked 
very slowly and with a cane.  It was also noted that the 
veteran grimaced with pain as he attempted to sit down on the 
examination table.  Physical examination revealed forward 
flexion to 45 degrees and lateral flexion to 30 degrees 
bilaterally.  The veteran demonstrated rotation to 30 degrees 
bilaterally, as well.  There was also demonstrable evidence 
of muscle spasm bilaterally.  The veteran could sit up with 
his legs fully extended, but only with some difficulty.  

In July 2002 the veteran was afforded another VA examination, 
which revealed range of motion on flexion from 0 to 30 
degrees.  The veteran had lateral flexion to 15 degrees 
bilaterally.  The examiner noted that there was no rotation 
of the lumbar spine.  

The veteran presented again for VA examination in December 
2002, at which time he reported that he had to go to bed 
because of back pain about 12 times within the year prior to 
examination.  However, he specifically denied being put on 
bed rest by a physician.  The veteran continued to complain 
of low back pain.  

Clinical evaluation revealed a short gait.  The veteran had 
range of motion to 30 out of a normal 90 degrees on forward 
flexion; to 10 out of 30 degrees on lateral tilt to the left; 
and to 5 out of 30 degrees on lateral tilt to the right.  
There was no extension or rotation.  

Inasmuch as objective observation of the veteran's service-
connected low back disability has revealed marked limitation 
of motion on forward and lateral bending, the Board finds 
that he is appropriately evaluated as 40 percent disabling.  
38 C.F.R. § 4.73, DC 5295.  

As indicated above, the Board notes that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 may provide a basis for an increased 
evaluation.  See DeLuca, supra at 206.  However, in Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined 
that if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
The veteran is now in receipt of a 40 percent rating, the 
maximum allowable rating available under DC 5295.  As such, 
the aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 
are not for consideration.  See Johnston, 10 Vet. App. at 85.

The Board has also considered whether the veteran's service-
connected low back disability would entitle him to a higher 
evaluation under a different diagnostic code, including but 
not limited to the provisions of Diagnostic Code 5293 
(effective through September 22, 2002) and DC 5293 (effective 
on and after September 23, 2002).  However, the veteran's low 
back disability does not currently warrant an evaluation 
higher than 40 percent.  

III.  Service connection

A.  Relevant Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may also be granted for disability that is 
due to service-connected disease or injury.  38 C.F.R. § 
3.310 (2002); see Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2002); see Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

B.  Arthritis of the cervical spine

Service medical records are negative for any complaint, 
treatment, or diagnosis of any cervical spine disorder, 
including but not limited to arthritis.  


Treatment records from Dr. PV, dated in December 1991, 
indicate that the veteran's neck pain began after a work-
related accident in 1986.  Since that time, he has complained 
of and been treated for cervical spine disabilities.  In 
1988, he was diagnosed with back strain and cervicalgia.  

A VA examiner in September 1996 diagnosed the veteran with 
arthritis of the cervical spine, which the examiner concluded 
had no relationship to his service-connected low back 
disability.  

In short, the veteran's service medical records are silent 
for any evidence of an abnormal cervical spine condition.  In 
fact, the competent evidence of record reveals no evidence of 
a cervical spine disorder until 1986, following a work-
related accident and trauma.  Therefore, the Board finds that 
the veteran's current cervical spine was not incurred in 
active military service.  

The veteran does not contend, and the competent medical 
evidence of record does not indicate, that the veteran's 
cervical spine condition pre-existed service.  In addition, 
the September 1996 VA examiner specifically stated that the 
veteran's current cervical spine condition was not due to his 
service-connected back condition.  Therefore the Board finds 
that the veteran's cervical spine condition was not 
aggravated by active military service or his service-
connected disabilities.  38 C.F.R. §§ 3.306, 3.310.  

C.  Hearing loss, left ear

Initially, the Board notes that the RO characterized this 
issue as whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
hearing loss, left ear.  However, the Board notes that there 
was no previous final decision on the issue of entitlement to 
service connection for hearing loss, left ear.  The RO's 
January 1973 rating decision pertained only to the veteran's 
right ear.  Therefore, the issue with regard to the veteran's 
left ear has not been previously finally decided, and does 
not require the submission of new and material evidence.  See 
38 C.F.R. § 3.156.  

Service medical records indicate decreased hearing in the 
veteran's right ear at entry into active military service.  
In June 1971, he complained of ringing in his left ear.  He 
was diagnosed with probable Eustachian tube obstruction.  
However, examination of the veteran's left ear in January 
1972 was within normal limits.  

Additionally, VA examination in December 1972 revealed only 
hearing loss in the right ear.  The veteran's left ear was 
within normal limits.  VA outpatient treatment records dated 
in May 1986, and VA examination in September 1996 continued 
to report only unilateral hearing loss.  

In short, there is no evidence that the veteran has a current 
decrease in hearing in his left ear.  Therefore, the veteran 
is not entitled to service connection for hearing loss, left 
ear.  See 38 C.F.R. § 3.303.  See also Cosman, Degmetich, 
Rabideau, supra.  


ORDER

1.  An increased rating for status post meniscectomy, 
currently evaluated as 20 percent disabling, is denied.

2.  An increased rating for spondylolisthesis, lumber spine, 
status post laminectomy and fusion at L4-5, currently 
evaluated as 40 percent disabling, is denied.  

3.  Service connection for arthritis, cervical spine, is 
denied.  

4.  Service connection for hearing loss, left ear, is denied.  


REMAND

As indicated above, service connection may be granted for any 
disease or injury that was either incurred in or aggravated 
by active military service.  38 C.F.R. §§ 3.303, 3.306.  

In the present case, the veteran contends that he has a 
current heart condition that was incurred in active service.  

Service medical records include X-ray findings dated in 
January 1968, which reveal primary focus in right upper lobe 
of the veteran's chest with some hilar node calcification on 
the right as well.  In April 1971 the veteran was diagnosed 
with acute diffuse upper respiratory infection, organism 
undetermined.  Additional X-ray examination in January 1972 
indicates that the veteran's chest was within normal limits.  
It was noted that the veteran smoked approximately one pack 
of cigarettes per day.  However, he had no history of chest 
disease.  

Treatment records from Dr. HSP include X-rays taken in March 
1992, which revealed old granulomatous disease in the 
veteran's chest.  However, his heart was normal and no active 
infiltrates were noted.  The impression was of old 
granulomatous disease, and otherwise normal chest.  

The veteran was afforded a VA examination for heart disease 
in September 1996 at which time he reported a history of 
palpitations and near syncope.  He also reported a history of 
pulmonary embolus in 1977 for which a Greenfield filter was 
inserted.  The veteran was diagnosed with ventricular 
tachycardia with a history of an otherwise normal heart.  

It was specifically noted that the VA examiner was not 
afforded the veteran's claims file to review prior to 
examination.  Furthermore, the competent medical evidence of 
record does not include an opinion as to the etiology of the 
veteran's claimed heart condition.  

When the Board determines that the record before it is 
inadequate to base a decision upon, then a remand is 
required.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment, and reporting for an examination 
as described below.  The veteran is hereby referred to 38 
C.F.R. §§ 3.158, 3.655, under which his failure to cooperate 
could result in adverse action on his claim.

Accordingly, the matter on appeal is remanded for the 
following actions:

1.  The RO must review the veteran's claims file 
and ensure that all notification and development 
action required by the VCAA is completed.

2.  The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers who treated the veteran for any heart 
condition.  After securing the necessary release, 
the RO should obtain those records that have not 
previously been associated with the veteran's VA 
claims folder.  The RO should notify the veteran 
if identified records are unavailable.

3.  The veteran should be afforded a VA heart 
examination to determine if he currently has a 
heart disorder and, if so, whether any such 
cardiovascular disorder is at least as likely as 
not (i.e., at least a 50-50- probability) to have 
been incurred in active service, or whether such 
incurrence in service is unlikely (i.e., less than 
a 50-50 probability).  The claims folder must be 
made available to the examiner for review before 
the examination, and review of the files should be 
cited in the examination report.  The examiner 
should, to the extent feasible, discuss the 
January 1968 chest X-rays and the veteran's 
history of cigarette smoking in expressing his/her 
opinion as to the etiology of the veteran's 
current heart disability, if any.  A written 
report of the examination should be placed in the 
claims file.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
review the record to ensure that such is adequate 
for appellate review.  After any indicated 
corrective action has been completed, the RO 
should again review the record and re-adjudicate 
the veteran's claim.  If the benefit sought on 
appeal remains denied the veteran and his 
representative should be furnished a SSOC, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.   An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



